Citation Nr: 0303944	
Decision Date: 03/06/03    Archive Date: 03/18/03

DOCKET NO.  00-02 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for sesamoiditis of the 
left great toe as secondary to the service-connected 
disability of residuals of a fractured left ankle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel





INTRODUCTION

The veteran had active duty training from July 1978 to 
December 1978 and served on active duty from January 1980 to 
June 1983.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 decision by the RO in Pittsburgh, 
Pennsylvania which denied service connection for sesamoiditis 
of the left great toe.  In February 2001, the Board remanded 
the case to the RO for further evidentiary development.  The 
case was subsequently returned to the Board.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim for service connection 
for sesamoiditis of the left great toe, and the VA has made 
reasonable efforts to develop such evidence.

2.  There is no medical evidence of a nexus between the 
veteran's service-connected fractured left ankle and 
sesamoiditis of the left great toe.


CONCLUSION OF LAW

Sesamoiditis of the left great toe is not proximately due to 
or the result of the veteran's service-connected fractured 
left ankle.  38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. 
§§  3.303, 3.310 (2002); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The veteran has undergone VA examinations, and he has been 
notified of evidence required to substantiate the claim.  The 
Board concludes that discussions as contained in the February 
1999 rating decision, the August 2002 rating decision, in the 
March 1999 statement of the case, the February 2000 
supplemental statement of the case and the November 2002 
supplemental statement of the case, and a VA letter to the 
veteran dated in April 2001 has provided the veteran with 
sufficient information regarding the applicable regulations.  
The veteran and his representative have submitted written 
arguments.  The rating decisions, statement of the case and 
supplemental statements of the case provided notice to the 
veteran of what was revealed by the evidence of record.  
Additionally, these documents notified him why this evidence 
was insufficient to award the benefit sought.  Thus, the 
veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  
Because no additional evidence has been identified by the 
veteran as being available but absent from the record, the 
Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Factual Background

A review of the veteran's service medical records shows that 
on entrance medical examination, for enlistment purposes, 
performed in January 1980, his feet were listed as normal.  
Service medical records are negative for treatment of 
sesamoiditis of the left great toe.

In a rating decision dated August 1984, the RO granted the 
veteran service connection for residuals of a fracture of the 
left ankle with limitation of motion.  The rating was based 
on the service medical records and the findings of the May 
1984 VA medical examination.  

In August 1998, the veteran submitted a claim for service 
connection for sesamoiditis of the left great toe.  He stated 
because of the way he walked he was required to get cortisone 
shots in his left great toe area.  He also reported ordering 
orthotics for his shoe.

VA outpatient progress notes dated April 1998 to January 1999 
reflect treatment for left foot pain.  In an outpatient 
progress note dated July 1998, the veteran stated he had 
forefoot complaints of sesamoiditis which were treated by 
injections.  The pertinent diagnosis was sesamoiditis of the 
left foot.  In a treatment note dated August 1998, the 
veteran was fit with soft foot orthotics.  In a progress note 
dated November 1998, he reported persistent pain in his left 
foot, principally about the area of the first 
metatarsophalangeal (MTP) joint.  On examination, the 
examiner noted tenderness in the area of the MTP joint, 
principally medially suggestive of medial sesamoiditis, but 
he opined that it is possible the veteran has a degenerative 
joint involving the MTP joint.  The pertinent diagnosis was 
MTP joint pain involving the left great toe.  In November 
1998, an X-ray study of the left foot revealed no evidence of 
an acute fracture or dislocation.  The joint spaces were 
fairly well maintained and the soft tissue was unremarkable.  
The diagnostic impression was no acute osseous abnormalities 
about the left foot.       

During a VA examination in January 1999, the veteran reported 
that approximately two years earlier, he developed pain in 
his left forefoot.  The pain was present on weightbearing and 
he had steroid injections which temporarily helped.  He took 
non-steroidal anti-inflammatory medications, and had been 
fitted with orthotics.  Since the development of his foot 
pain, he could no longer walk a full 18-hole golf course.  On 
examination, the examiner noted a left-legged limp.  The 
examination further revealed slightly more weightbearing 
referable to the sesamoid area of the left foot and pressure 
in that area stimulated the veteran's complaint.  There was 
no toe malalignment.  The diagnostic impression was postural 
sesamoiditis of the first ray left foot.  The examiner 
reported that he did not believe the left foot sesamoiditis 
was due to or aggravated by the veteran's left ankle.

Private medical records from Dr. Wieczorek dated September 
1997 to March 1999, revealed that the veteran was treated for 
complaints of left foot pain below the large toe.  In a 
treatment note dated April 1998, the veteran stated that his 
left foot was still giving him problems but that injections 
helped.  The diagnosis was sesamoiditis of the left foot 
medical sesamoid possibly due to an ankle injury sustained in 
1982.  The podiatrist opined that the sesamoiditis of the 
left foot was possibly caused by limited left ankle motion 
due to the 1982 left ankle injury.

In a March 1999 notice of disagreement, the veteran reported 
that the limited motion in his ankle caused him to put excess 
weight and pressure on his toe.

In February 2001, the Board remanded the case primarily for 
the purposes of obtaining a medical statement from Dr. 
Wieczorek regarding clarification of an earlier diagnosis and 
to afford the veteran a VA medical examination.  The RO 
informed the veteran in February 2002 that they would contact 
Dr. Wieczorek, and proceeded to do so in February 2002.  The 
RO received no response from the doctor.  In July 2002, the 
RO informed the veteran that no response had been received 
from the doctor, and suggested that he contact Dr. Wieczorek.  
No response was received from the veteran or the doctor.

During an October 2002 VA examination, the examiner noted 
that he had reviewed the claims file.  He related that the 
veteran reported he fractured his left ankle in service while 
playing football.  The ankle was treated with open reduction 
and internal fixation.  Following the healing of the fracture 
he had a second surgery to remove the previously inserted 
hardware.  Over the last five years he noted the onset of 
pain over the base of the left great toe region.  He was 
treated with anti-inflammatory medication and reported taking 
over-the-counter medication.  He had also been treated with 
inserts for his shoes.  Physical examination of the left foot 
revealed a very slight flattening of the metatarsal arch; the 
longitudinal arch was anatomic.  When standing there was some 
weightbearing over the base of the great toe.  There was no 
malalignment and there was no joint swelling.  There was no 
crepitation on motion but there was slight tenderness over 
the weightbearing surface of the first MTP joint.  The 
diagnostic impression was postural strain of the first MTP 
joint.  The examiner opined that there was no evidence of 
sesamoiditis of the left great toe.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2002). 

A disability is service connected if it is proximately due to 
or the result of a service connected disease or injury. 38 
C.F.R. § 3.310(a) (2002).  In addition, secondary service 
connection may also be established when there is aggravation 
of a veteran's non-service connected condition that is 
proximately due to or the result of a service-connected 
condition.  Allen v. Brown, 7 Vet. App. 439, 448 (1995); 
Tobin v. Derwinski, 2 Vet. App. 34, 39 (1991).

The veteran claims service connection for sesamoiditis of the 
left great toe as secondary to the service-connected 
disability of residuals of a fractured left ankle, which he 
asserts was incurred during military service.  The service 
medical records are negative for a diagnosis or treatment of 
sesamoiditis of the left great toe.

Post-service medical records are negative for sesamoiditis of 
the left great toe for many years after service.  The first 
medical evidence of a foot disability is dated in May 1998.  

The veteran has asserted that he incurred sesamoiditis of the 
left great toe as a result of his service-connected left 
ankle disability incurred during his period of active 
service.  As a layman, he is not competent to render an 
opinion regarding diagnosis or etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Similarly, the veteran's 
self-reported lay history, transcribed in some of the post-
service medical records, that his sesamoiditis of the left 
great toe began in service, or is related to the service-
connected left ankle fracture, do not constitute competent 
medical evidence of causality.  LeShore v. Brown, 8 Vet. App. 
406 (1995).  Although Dr. Wieczorek has opined that the 
veteran's diagnosis of sesamoiditis of the left foot is 
possibly due to an ankle injury in 1982, it is clear that his 
opinion is based solely on the veteran's reported history.  
The Board finds Dr. Wieczorek's opinion is entitled to 
limited probative weight.  Dr. Wieczorek fails to set forth 
an explanation for his ultimate conclusion which demonstrates 
nothing more than a purely speculative basis for linking the 
claimed disability to the veteran's service-connected left 
ankle injury.  Dr. Wieczorek failed to point to any specific 
history or medical findings, as set forth in the veteran's 
medical records, to support his opinion.  Efforts to contact 
him for further clarification were not successful.  

Furthermore, statements by VA examiners who reviewed the file 
and examined the veteran indicate that there is no 
relationship between the service-connected left ankle and the 
left great toe.  Moreover, recent medical evidence suggests 
there is no evidence of sesamoiditis of the left great toe.  

As there is no medical or lay evidence of an in-service 
injury linking sesamoiditis of the left great toe to the 
veteran's service-connected disability of residuals of a 
fractured left ankle, or evidence of sesamoiditis of the left 
great toe for years after service, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for sesamoiditis of the left great 
toe.  Consequently, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

The claim for service connection for sesamoiditis of the left 
great toe as secondary to the service-connected disability of 
residuals of a fractured left ankle is denied. 



____________________________________________
	RENÉE M. PELLETIER 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

